 

       

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"
ee |
PLAINTIFF COURT CASE NUMBER
Brian Green 3:19¢ev75
DEFENDANT TYPE OF PROCESS
Wells Fargo Bank, N.A. et al Civil Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Wells Fargo Bank, N.A., Registered Agent

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
2626 Glenwood Avenue, Suite 550, Raleigh, NC 27608

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be 2
served with this Form 285

Brian Green Number of parties to be 1

113 Indian Trail Rd N Ste 280 served in this case

Indian Trail, NC 28079 Check for service 22
on USA. ! &

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alter te Adib, ; h
All Telephone Numbers, and Estimated Times Available for Service): :

 

 

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: {_] PLAINTIFF TELEPHONE NUMBER ; DATE .
([] DEFENDANT [5/7/2019
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE-
I acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk : rn ; Date

"al

number of process indicated. Origin Serve
(Sign only for USM 285 if more
than one USM 285 is submitted) / No. 58 No. 5E Ls 4 /: Zo / q

{ hereby certify and return that I [[] have personally served have legal evidence of service, [7] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

(1 Thereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

Name and title of individual served (if not shown above) Date Time [] am
S/2i2e9 \/3)5 Ber
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owl to U.S. Marshal* or
. (including endeavors) (Amount of Refund*)
t3- 67
| Cc

 

 

 

 

 

 

 

REMARKS 8/2 ad : LlecE| Ved st ev Tete .mnILED CERT IFIENV LL LEQUESTED.
POSTAL #. Jooty O55, 001 5408 WEBS.

SfZ//20F é iWiocg7es LOS fE I13/2019. Cres, 265 LEN Ewe

° FILED ~
CHARLOTTE, NC

MAY 21 2019

t
US DISTRICT COUR
WESTERN DISTRICT OF NC

 

Form USM-285

PRIOR VERSIONS OF THES 25M SRE BEeYIPAO75-MOC Document 9 Filed 05/07/2019 Page 1 of 1 Rev. 11/18
Case 3:19-cv-00075-MOC Document 10 Filed 05/21/19 Page 1 of 2 D

/

 

 

 

 

 

 

 

 

 

 

 
i ~ : i

& Complete items 1, 2, and 3. A. Signature

@ Print your name and address on the reverse X \ be 01 Agent ;
so that we can return the card to you. ‘\ 4 4 Cl Addressee |

| i Attach this card to the back of the mailpiece, » Received py Ore eae
or on 1 the front if Space permits. '
oe Lo es “tes afro from item 1? IDV Yes!
| ; - cna: ARI One ‘NO r delivery address below: EI No
. Wells Fargo Bank N.A. ;
| | 2626 Glenwood Ave, MAY 3 ao2018 s
Raleigh, NC 27608 ;
Wee Us Di

 
   

 

 

 

 

 

 

 

 

 

 

 

istrict

\

Lo ‘cf ¢ ort rs Service Type O Priority Mall Express® |

) AMT na Som Steed
: a Bonu, Stonature Restricted Delivery 0 Re istered Mail Restrloted
: ‘ C Certified Mall@ elivery

9590 9402 3180 7166 inl 33 Ci Certified Mall Restricted Delivery ‘Cl Return Receiptfor

\ 1 Collect on Delivery Merchandise ™

,, 2 Articla Number (Transfer from service label) | a Collect oer Restricted Delivery o Soeature conamation :

7004 6550 ooo1 5408 9185 il Restricted Delivery Restricted Delivery

5 a eee

PS Form 3811, vuly 2 2015 PSN 7590-02-000-9053 Domestic Return Receipt |

Case 3:19-cv-00075-MOC Document 10 Filed 05/21/19 Page 2 of 2
